Name: Commission Regulation (EEC) No 366/82 of 17 February 1982 amending Regulation (EEC) No 3574/81 on the sale at a price fixed in advance of dried grapes held by the Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 46/ 16 Official Journal of the European Communities 18 . 2. 82 COMMISSION REGULATION (EEC) No 366/82 of 17 February 1982 amending Regulation (EEC) No 3574/81 on the sale at a price fixed in advance of dried grapes held by Greek storage agencies HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3574/81 is hereby amended as follows : 1 . In Article 1 ( 1 ), the date ' 15 February 1982' is replaced by '31 July 1982'. 2. In Annex II, point (a) is replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas, in view of the quantities of dried grapes still held by Greek storage agencies and the stage reached in the current marketing year, the period set for the sale of these products at a price fixed in advance under the terms of Regulation (EEC) No 3574/81 (4), already extended by Regulation (EEC) No 104/82 (*), should be extended again ; Whereas, for the same reasons, the amount available for sale as fixed by Regulation (EEC) No 3574/81 should be increased ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, (a) Total quantities :  sultanas 78 000 tonnes  currants 42 000 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . I1) OJ No L 118 , 30 . 4. 1981 , p . 10 . 3 OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 357, 12 . 12. 1981 , p . 18 . 0 OJ No L 14, 20 . 1 . 1982, p . 15 .